93 S.W.3d 846 (2002)
Tony MOORE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 80897.
Missouri Court of Appeals, Eastern District, Division Three.
December 24, 2002.
Raymond J. Capelovitch, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Adriane Dixon Crouse, Jefferson City, MO, for respondent.
Before MARY R. RUSSELL, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE G. CRAHAN, J.

ORDER
PER CURIAM.
Tony Moore ("Movant") appeals the judgment denying his Rule 29.15 motion without an evidentiary hearing. Movant, who, following a thorough hearing, was permitted to represent himself at trial, claims that the standby counsel, appointed by the court to take over if Movant failed to abide by the rules, was ineffective. As discussed in detail in the motion court's judgment, Movant does not allege any facts indicating what information, evidence or defenses standby counsel failed to discover or assert at trial. Thus, on its face, Movant's motion is insufficient to warrant an evidentiary hearing. State v. Lawrence, 791 S.W.2d 729, 732 (Mo.App.1990); State v. Gilpin, 954 S.W.2d 570, 577 (Mo. App.1997). Accordingly, we hold that the motion court's judgment denying the motion without an evidentiary hearing is not clearly erroneous. Rule 29.15(k). An extended opinion would be of no precedential value. We affirm the judgment for the reasons set forth in the motion court's judgment. Rule 84.16(b).